UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDEDAugust 31, 2008 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934For the transition period from to Commission file number 000-51670 ARCTIC OIL & GAS CORP. (Exact name of registrant as specified in its charter) Nevada 38-3707552 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1785 E. Sahara Avenue, Suite 490 Las Vegas, NV 89104 (Address of principal executive offices, including zip code.) (323) 356-7777 (Registrant's telephone number, including area code) The Company is a Shell company: Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo As of August 31, 2008 the Company had 137,250,000 shares of common stock outstanding. PART I ITEM 1. INTERIM FINANCIAL STATEMENTS ARCTIC OIL & GAS CORP. (A Development Stage Enterprise) August31, 2008 Index Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Condensed Notes to the Financial Statements F-4 ARCTIC OIL CORP. (A Development Stage Enterprise)
